FILED
                           NOT FOR PUBLICATION                               JAN 26 2017

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


COLUMBUS ALLEN, Jr.,                             No. 15-15283

              Plaintiff-Appellant,               D.C. No. 1:09-cv-00930-AWI-JLT

 v.
                                                 MEMORANDUM*
CHEUNG, DDS,

              Defendant-Appellee.


                    Appeal from the United States District Court
                       for the Eastern District of California
                    Anthony W. Ishii, District Judge, Presiding

                           Submitted January 18, 2017**

Before:      TROTT, TASHIMA, and CALLAHAN, Circuit Judges.

      Columbus Allen, Jr., a former pretrial detainee, appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging

constitutionally inadequate dental care during his pretrial detention. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo. Toguchi v. Chung, 391

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
F.3d 1051, 1056 (9th Cir. 2004). We may affirm on any ground supported by the

record. Johnson v. Riverside Healthcare Sys., LP, 534 F.3d 1116, 1121 (9th Cir.

2008). We affirm.

      Although the district court failed to address explicitly Allen’s Fed. R. Civ. P.

56(d) request for additional discovery, the denial of the request was not error

because Allen failed to show that the discovery he requested would have precluded

summary judgment. See Getz v. Boeing Co., 654 F.3d 852, 867-68 (9th Cir. 2002)

(explaining that a plaintiff must show that the discovery sought would have

precluded summary judgment); Margolis v. Ryan, 140 F.3d 850, 853 (9th Cir.

1998) (standard of review).

      The district court did not abuse its discretion in denying Allen’s motions for

appointment of counsel because Allen failed to demonstrate exceptional

circumstances. See Cano v. Taylor, 739 F.3d 1214, 1218 (9th Cir. 2014) (setting

forth standard of review and requirements for appointment of counsel).

      Denial of Allen’s request regarding the deposition notice was not an abuse

of discretion because Allen failed to show any harm from the failure to disclose the

recording method. See Hallett v. Morgan, 296 F.3d 732, 751 (9th Cir. 2002)

(setting forth standard of review and explaining that district court’s discovery

rulings “will not be disturbed except upon the clearest showing that denial of


                                          2                                       15-15283
discovery results in actual and substantial prejudice to the complaining litigant”

(citations and internal quotation marks omitted)).

      Contrary to Allen’s contention, the district court did not abuse its discretion

in declining to strike Cheung’s evidence on the ground that it was untimely

disclosed.

      We reject as meritless Allen’s contentions of denial of equal protection and

due process, and bias.

      Allen’s requests for counsel, filed on July 13, 2015 and set forth in his

opening brief, are denied.

      AFFIRMED.




                                          3                                       15-15283